PARKE BANCORP, INC. 2 PARKE BANCORP, INC. 2 TABLE OF CONTENTS Page Section One Letter to Shareholders 1 Selected Financial Data 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Market Prices and Dividends 19 Management’s Report on Internal Control Over Financial Reporting 21 Section Two Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements 2 Notes to Consolidated Financial Statements 7 Corporate Information 50 To Our Shareholders: We experienced continued improvement in the banking industry and the overall economy in 2014. The unemployment rate continued to inch lower as real estate activity and values experienced a long awaited expansion. Parke Bancorp, Inc. also moved forward in 2014, recording another year of record earnings. We are proud that we generated record earnings in two consecutive years in a very difficult market, however, there are still many challenges that lie ahead. Parke Bancorp’s net income available to common shareholders increased to $9.3 million in 2014, up close to 10% from 2013. Equally important, is the fact that in 2013 we had had a $1.9 million non-recurring gain on the repayment of TARP, which reinforces the strong growth in core earnings in 2014. Our earnings per share were $1.55 in 2014, an increase of 9.6% from 2013. The core earnings of our Company continue to be very strong, as we maintain a critical focus on controlling expenses. Continual regulatory changes and increased requirements places pressure on the Company’s operating costs. Like all banks in the country, we are affected by all of the new banking regulations, along with those that remain to be implemented from the Dodd Frank Act, in addition to the new Basel III capital regulations that were implemented in 2015. That is the banking world today and we will do whatever is necessary to ensure that we are in full compliance with all new (and old) regulatory requirements. We increased our loan portfolio by 9% to $713 million. This compares favorably to our peer group, especially those banks headquartered in South Jersey, an area whichis lagging behind the national recovery rate. We added two lenders to our staff in 2014 that has helped support our loan growth. We continue to expand our loan presence in the Philadelphia, Delaware and Montgomery county areas. The Company’s asset growth was 4% to $822 million, as we carefully managed our cash position, which was slightly elevated at the end of 2013. Our excess cash position dictated a slower deposit growth rate in 2014 of 3.4% to $648 million. We continued to focus on reducing our non-performing assets in 2014, and although we are not satisfied, we made considerable progress. The Company’s non-performing loans decreased to $26.9 million as of December 31, 2014, a reduction of 25% from December 31, 2013, and our other real estate owned properties were reduced to $20.9 million as of December 31, 2014, a reduction of 28%. The major asset, over $9 million, in the OREO category is a project in Absecon. After several years of litigation and delays, we have started marketing this project. We have executed several agreements of sale and have started to close on individual units. We have maintained the same approach to our NPAs, aggressively working to reduce this class of assets while preserving shareholder capital. As of December 31, 2014 our NPAs were 5.8% of total assets, down from 8.2% as of December 31, 2013. The Company continues to have a strong allowance for loan losses, which was 2.5% of our total loan portfolio as of December 31, 2014. This is slightly less than the 2.8% reserve as of December 31, 2013, however, the improvement in our credit quality of the loan portfolio supports the adjustment. The ratio of allowance for loan losses to non-performing loans increased to 67.1% as of December 31, 2014, a 30% improvement from December 31, 2013. 1 The Company’s total shareholders’ equity increased 10% in 2014 to $103 million. The growth in equity was due to the retention of earnings. Our Tier 1 Leverage Ratio is 14.27%. A Well Capitalized Bank, as defined by banking regulations, is one with a minimum Tier 1 Leverage Ratio of 5% (among other measures). Our strong capital puts us in an excellent position to take advantage of opportunities that may arise in the market. This level of capital supports expansion of the Company through the possibility of acquisitions, in addition to supporting additional organic growth. The Company’s capital strength, combined with consistent strong earnings also supported the Board of Directors approving an increase in our cash dividend from 5 cents per share to 6 cents per share per quarter. The banking industry has changed dramatically, especially in the industry’s approach to branching. Parke Bank has always maintained a very conservative approach to branching, which has supported a strong deposit base, while minimizing operational expenses. However, we remain focused on the market for opportunities to expand our footprint and franchise value. We are currently working on opening a new full service branch in Philadelphia. If successful, we anticipate opening this new branch by the 1st quarter of 2016. We are also evaluating an opportunity to open a “high-tech” limited service branch in Camden County. This branch would have the location that could take advantage of the new ATM technology that can provide virtually every in-branch service with limited space and personnel. There are a wide variety of economic forecasts that are presented daily by many “experts”. These forecasts range from an inevitable pause, or recession in the economy to a strong robust expansion. The only thing that remains clear is that there will continue to be many challenges facing the economy and the banking industry. Compressed interest margins, increased regulatory pressure, and fierce competition for deposits and loans are at the top of the list. Our Board of Directors and staff will continue to work very hard to enhance shareholder value, while maintaining a safe and sound approach to banking, while facing these challenges head on. Strategically expanding our footprint, pursuing potential acquisition opportunities, reducing our NPAs and maintaining strict controls on our expenses will be the continued focus of our Company. Our shareholders have placed their trust in us, which we appreciate and don’t take for granted. We will continue to work hard every day to maintain that trust. /s/ C.R. Pennoni /s/ Vito S. Pantione C.R. “Chuck” Pennoni Vito S. Pantilione ChairmanPresident and Chief Executive Officer 2 Selected Financial Data At or for the Year Ended December, 31 Balance Sheet Data: (in thousands) Assets $ Loans, Net $ Securities Available for Sale $ Securities Held to Maturity $ Cash and Cash Equivalents $ OREO $ Deposits $ Borrowings $ Equity $ Operational Data: (in thousands) Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Noninterest Income Noninterest Expense Income Before Income Tax Expense Income Tax Expense Net Income Attributable to Company and Noncontrolling Interest Net Income Attributable to Noncontrolling Interest Discount on Retirement of Preferred Shares — Preferred Stock Dividend and Discount Accretion Net Income Available to Common Shareholders $ Per Share Data: 1 Basic Earnings per Common Share $ Diluted Earnings per Common Share $ Book Value per Common Share $ Performance Ratios: Return on Average Assets 1.30% 1.01% 0.94% 0.97% 1.05% Return on Average Common Equity 11.77% 12.04% 9.70% 10.51% 12.19% Net Interest Margin 4.33% 4.36% 4.12% 4.46% 4.44% Efficiency Ratio 47.06% 54.78% 43.12% 34.18% 33.26% Capital Ratios: Equity to Assets 12.53% 11.64% 10.84% 9.77% 9.35% Dividend Payout 1.79% — Tier 1 Risk-based Capital2 15.97% 15.65% 14.99% 14.17% 12.93% Total Risk-based Capital2 17.22% 16.92% 16.26% 15.44% 14.19% Asset Quality Ratios: Nonperforming Loans/Total Loans 3.77% 5.49% 7.55% 7.11% 4.38% Allowance for Loan Losses/Total Loans 2.53% 2.84% 3.01% 3.09% 2.36% Allowance for Loan Losses/Non-performing Loans 67.09% 51.62% 39.82% 43.46% 53.89% 1 Per share computations give retroactive effect to stock dividends declared in each of 2010-2014 2 Capital ratios for Parke Bank 3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements Parke Bancorp, Inc. (the “Company”) may from time to time make written or oral "forward-looking statements", including statements contained in the Company's filings with the Securities and Exchange Commission (including the Proxy Statement and the Annual Report on Form 10-K, including the exhibits), in its reports to stockholders and in other communications by the Company, which are made in good faith by the Company. These forward-looking statements involve risks and uncertainties, such as statements of the Company's plans, objectives, expectations, estimates and intentions, which are subject to change based on various important factors (some of which are beyond the Company's control). The following factors, among others, could cause the Company's financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which Parke Bank (the “Bank”) conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System, inflation, interest rates, market and monetary fluctuations; the timely development of and acceptance of new products and services of the Bank and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors' products and services; the impact of changes in financial services' laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes; changes in consumer spending and saving habits; and the success of the Bank at managing the risks resulting from these factors. The Company cautions that the listed factors are not exclusive. Overview The Company's results of operations are dependent primarily on the its net interest income, which is the difference between the interest income earned on its interest-earning assets, such as loans and securities, and the interest expense paid on its interest-bearing liabilities, such as deposits and borrowings. The Company also generates noninterest income such as service charges, Bank Owned Life Insurance (“BOLI”) income, gains on sales of loans guaranteed by the Small Business Administration (“SBA”) and other fees. The Company's noninterest expenses primarily consist of employee compensation and benefits, occupancy expenses, marketing expenses, professional services, FDIC insurance assessments, data processing costs and other operating expenses. The Company is also subject to losses from its loan portfolio if borrowers fail to meet their obligations. The Company's results of operations are also significantly affected by general economic and competitive conditions, particularly changes in market interest rates, government policies and actions of regulatory agencies. Results of Operation The Company recorded net income available to common shareholders of $9.3 million, or $1.32 per diluted share, and $8.5 million, or $1.42 per diluted share, for 2014 and 2013, respectively. Pre-tax earnings amounted to $18.0 million for 2014 and $12.9 million for 2013. 4 Total assets of $821.7 million at December 31, 2014 represented an increase of $26.8 million, or 3.4%, from December 31, 2013. Total gross loans amounted to $713.1 million at year end 2014 for an increase of $58.5 million, or 8.9% from December 31, 2013. Deposits increased by $21.2 million, an increase of 3.4%. Total shareholders’ equity at December 31, 2014 amounted to $102.9 million and increased $9.2 million, or 9.8%, during the past year. The principal objective of this financial review is to provide a discussion and an overview of our consolidated financial condition and results of operations. This discussion should be read in conjunction with the accompanying financial statements and related notes thereto. 5 Comparative Average Balances, Yields and Rates.The following table sets forth average balance sheets, average yields and costs, and certain other information for the periods indicated. Interest rate spread is the difference between the average yield earned on interest-earning assets and the average rate paid on interest-bearing liabilities. Net interest margin is net interest income divided by average earning assets. All average balances are daily average balances. Nonaccrual loans were included in the computation of average balances, and have been reflected in the table as loans carrying a zero yield. The yields set forth below include the effect of deferred fees, discounts and premiums that are amortized or accreted to interest income or expense. For the Years Ended December 31, Average Balance Interest Income/ Expense Yield/ Cost Average Balance Interest Income/ Expense Yield/ Cost (Amounts in thousands except Yield/ Cost data) Assets Loans $ $ 5.52 % $ $ 5.58 % Investment securities 2.91 % 3.20 % Federal funds sold and cash equivalents 0.24 % 0.26 % Total interest-earning assets $ 5.07 % $ 5.18 % Noninterest earning assets Allowance for loan losses ) ) Total assets $ $ Liabilities and Equity Interest bearing deposits NOWs $ $ 0.50 % $ $ 0.54 % Money markets 0.55 % 0.66 % Savings 0.59 % 0.68 % Time deposits 1.08 % 1.11 % Brokered certificates of deposit 49 0.72 % 1.19 % Total interest-bearing deposits 0.79 % 0.85 % Borrowings 1.33 % 1.80 % Total interest-bearing liabilities $ 0.84 % $ 0.92 % Noninterest bearing deposits Other liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest income $ $ Interest rate spread 4.23 % 4.26 % Net interest margin 4.33 % 4.36 % 6 Rate/Volume Analysis. For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (i.e., changes in volume multiplied by the previous rate) and (ii) changes in rate (i.e., changes in rate multiplied by old volume). For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately to the change due to volume and the change due to rate. Years ended December 31, 2014 vs. 2013 2013 vs. 2012 Variance due to change in Variance due to change in Average Volume Average Rate Net Increase/ (Decrease) Average Volume Average
